In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                           No. 15-0231V
                                       Filed: April 21, 2015

****************************
JEAN L. BUCK,              *
                           *
              Petitioners, *
     v.                    *                               Statute of Limitations;
                           *                               Untimely Filing; Influenza Vaccine;
SECRETARY OF HEALTH        *                               Guillain Barre Syndrome (“GBS”)
AND HUMAN SERVICES,        *                               Special Processing Unit (“SPU”)
                           *
              Respondent.  *
                           *
****************************

Carol Gallagher, Esq., Linwood, NJ, for petitioner.
Jennifer Reynaud, Esq., U.S. Dept. of Justice, Washington, DC, for respondent.

                                                DECISION1

Vowell, Chief Special Master:

        On March 6, 2015, petitioner filed a claim for compensation pursuant to the
National Vaccine Injury Compensation Program [“Vaccine Program” or “the Program”].2
Petitioner alleges that she suffered Guillain Barre Syndrome [“GBS”] that was caused-
in-fact by her influenza [“flu”] vaccination administered on November 26, 2010. Petition
at ¶10. The case was assigned to the Special Processing Unit [“SPU”] of the Office of
Special Masters.




1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I intend
to post it on the United States Court of Federal Claims' website, in accordance with the E-Government
Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501
note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
  The National Vaccine Injury Compensation Program [“Vaccine Program” or “the Program”] is set forth in
Part 2 of the National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified
as amended, 42 U.S.C. § 300aa-10 et seq. (2006) [“Vaccine Act” or “the Act”]. All citations in this
Decision to individual sections of the Vaccine Act are to 42 U.S.C. § 300aa.
      A telephonic status conference was held on March 31, 2015. Carol Gallagher
appeared on behalf of petitioner, and Jennifer Reynaud appeared on behalf of
respondent.

        Petitioner’s counsel indicated that after discussions with respondent’s counsel,
and her own additional research, she has concluded that the Afluria vaccination
petitioner received on November 26, 2010 is a trivalent influenza vaccination, and as
such this claim filed on March 6, 2015 is outside the Vaccine’s Act’s statute of
limitations. 42 U.S.C. § 300 aa-16(a)(2).3 Petitioner’s counsel indicated that petitioner
does not intend to pursue her petition for compensation in this claim.

       On April 1, 2015 I ordered petitioner to show cause why this case should not be
dismissed as untimely filed by no later April 10, 2015. Petitioner did not respond to my
Order.

      Petitioner has the burden to show timely filing. Petitioner concedes this claim
was not filed within “36 months after the date of the occurrence of the first symptom or
manifestation of onset or of the significant aggravation of such injury” as required by the
Vaccine Act. § 16(a)(2). Thus, this claim is dismissed as untimely filed under the
Vaccine Act’s statute of limitations. The clerk is directed to enter judgment
accordingly.

IT IS SO ORDERED.


                                                    s/ Denise K. Vowell
                                                    Denise K. Vowell
                                                    Chief Special Master




3
    The Vaccine Act provides that in the case of:

          a vaccine set forth in the Vaccine Injury Table which is administered after October 1,
          1988, if a vaccine-related injury occurred as a result of the administration of such
          vaccine, no petition may be filed for compensation under the Program for such injury after
          the expiration of 36 months after the date of the occurrence of the first symptom or
          manifestation of onset or of the significant aggravation of such injury . . . .

§ 16(a)(2).

                                                      2